DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because numeral 141a, used to label a slide slot, is not pointing to the slide slot, at least in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (TW M543039; Original copy and English machine translation provided by the Examiner) in view of Tonooka (JP3125758; Original copy and English machine translation provided by the Examiner).
Regarding claim 1, Qiu teaches a shower head water collecting device (100; Figures 1-5), comprising: a water collecting hanging component (10) including a water receiving portion (A; Annotated Figure 1), an extending portion (See annotated Figure 1) and a hanging portion (C; See annotated Figure 1),
the water receiving portion (A) having a front surface (Face of A where temperature sensing element 30 is placed/located; See annotated Figure 1),
the extending portion (B) protruding forward from two sides and a bottom side of the front surface of the water receiving portion (Part B is made up of two sides and a bottom side that protrude forward from the face of A where temperature sensing element 30 is placed/located; See annotated Figure 1) so as to form between (Part B is formed between Parts A and C) the water receiving portion (A) and the hanging portion (C), and
the hanging portion (C) extending upward from a bottom of the extending portion (Part C extends upwards from a bottom portion of Part B; See annotated Figure 1), the hanging portion (C) having a first blocking element (See annotated Figure 1), a second blocking element (See annotated Figure 2) and a holding portion (See annotated Figure 1), the first blocking element (See annotated Figure 1) and the second blocking element (See annotated Figure 1) respectively provided on the left side and on the right side of the hanging portion (the first and second blocking portions are provided on the left and right sides of part C; See annotated Figure 1), the holding portion (See annotated Figure 1) provided between the first blocking element and the second blocking element (the holding portion is provided between the first and second blocking portions; See annotated Figure 1), an upward extending height of the holding portion being lower than an upward extending height of the first blocking element and an upward extending height of the second blocking element (Annotated Figure 1 demonstrates that the height of the holding portion is lower than the upward heights of the first and second blocking elements; See Annotated Figure 1), a spacing distance being respectively provided between the front surface of the water receiving portion and the first blocking element, between the front surface of the water receiving portion and the second blocking element, and between the front surface of the water receiving portion and the holding portion (Annotated Figure 1 demonstrates a spacing distance between the front face of part A and the first blocking element, a spacing distance between the front face of part A and the second blocking element, and a spacing distance between the front face of part A and the holding portion; See annotated Figure 1) to form an accommodating space among the front surface of the water receiving portion, the first blocking element, the second blocking element, and the holding portion (the spacing distances form an accommodating space among the front surface of the water receiving portion, the first blocking element, the second blocking element, and the holding portion; See annotated Figure 1) such that the shower head is placed in the accommodating space when a neck portion of the shower head is hung on the holding portion (Figure 4 demonstrates the shower head 200 placed in the accommodating space when the neck portion of the shower head 200 is hung in the holding portion; See Figure 4 and annotated Figure 1), wherein when the neck portion of the shower head is hung on the holding portion (As shown in Figure 4), the front surface of the water receiving portion receives the water spraying from the shower head (Figure 4 and 5 demonstrates the shower head 200 within the accommodating space and the temperature sensing device 30 measuring the temperature of the water flow, i.e. spray; therefore, the part A will receive water spraying from the shower head 200; See Lines 107-110 and Lines 149-152), and a draining portion (51; Figures 1 and 4-5) provided in a bottom of the extending portion (Annotated Figure 1 demonstrates the drainage portion 51 in the bottom of Part B) to connect to the accommodating space (Figure 5 demonstrates the drainage portion 51 in fluid connection with the accommodating space);
a temperature sensing element (30; Figure 1) disposed on the front surface of the water receiving portion (the temperature sensing element 30 is disposed on the front surface of Part A; See annotated Figure 1) to sense a temperature of water spraying from the shower head when the neck portion of the shower head is hung on the holding portion (Figure 4 and 5 demonstrates the shower head 200 within the accommodating space and the temperature sensing device 30 measuring the temperature of the water flow, i.e. spray; See Lines 107-110 and Lines 149-152);
a temperature displaying element (40; Figure 1) electrically connected to the temperature sensing element (Lines 107-110).
Qiu teaches the water receiving portion, the temperature sensing element and the temperature displaying element but does not expressly teach an assembling component having a connecting portion, an upper protruding portion and a front protruding portion, the connecting portion mounted on top of the water receiving portion, the upper protruding portion extending upward from the connecting portion, the front protruding portion protruding forward from the connecting portion and located above the accommodating space; a solar panel electrically connected to the temperature sensing element and mounted on an upper surface of the front protruding portion; and the temperature displaying element electrically connected to the solar panel and to the temperature sensing element, the temperature displaying element disposed on a front side surface of the upper protruding portion.
	However, Tonooka teaches an assembling component (3; Figures 3 and 4) having a connecting portion (portion of lid 3 that connects to element 2; See Figures 3 and 4), an upper protruding portion (See annotated Figure 5) and a front protruding portion (See annotated Figure 5), the connecting portion (portion of lid 3 that connects to element 2; See Figures 3 and 4) mounted on top of the water receiving portion (the portion of the lid that connects to element 2, which is the water receiving portion; See Figure 4), the upper protruding portion (See annotated Figure 4) extending upward from the connecting portion (Figure 4 demonstrates the upper protruding portion extending upward from the portion of lid 3 that connects to element 2; See Annotated Figure 4), the front protruding portion (See annotated Figure 4) protruding forward from the connecting portion (Annotated Figure 4 demonstrates the forward protruding portion protruding forward from the portion of lid 3 that connects to element 2); a solar panel (solar cell; Page 3) electrically connected to the temperature sensing element (the solar cell is electrically connected to the circuits in order to supply power, where the circuits include the thermal sensor, i.e. temperature sensing element; Page 3) and mounted on an upper surface of the front protruding portion (Page 3 states that the solar cell is provided in the temperature display section, thus in the section where display 5 is located; therefore, if the solar cell is located in Location Z, which is in the section where display 5 is located, then the solar cell is mounted on the upper surface of the front protruding portion; See annotated Figure 4); and the temperature displaying element (5; Figure 4) electrically connected to the solar panel ([0008]) and to the temperature sensing element ([0008]), the temperature displaying element (5) disposed on a front side surface of the upper protruding portion (Annotated Figure 4 demonstrates the temperature displaying element disposed on a side surface of the upper protruding portion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Tonooka’s assembling component connected to Qiu’s water receiving portion along with Tonooka’s solar panel and electrical connections in order to assure the containment of the water to the accommodating space, thus reducing the chances of other wet surfaces; and to use a renewable energy source to power up the system, this reduces the cost of other power sources. 
Note: By having the assembling component of Tonooka implemented on Qui’s water receiving portion, the front protruding portion would be located above the accommodating space.




    PNG
    media_image1.png
    886
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    772
    894
    media_image2.png
    Greyscale
 
Regarding claim 3, Qiu teaches wherein the temperature displaying element (40; Figure 1) is a temperature display (Lines 10-110). 
 
Regarding claim 4, Qiu teaches wherein the draining portion (51; Figures 1 and 4-5) is formed in a funnel shape (Figures 1 and 4-5 demonstrate that element 51 has a funnel shape) in such a manner that the draining portion tapers from the top to the bottom (Figures 1 and 4-5 demonstrate the element 51 being a funnel shape and tapering from top to bottom).  

Regarding claim 5, Qiu teaches a bent pipe (53; Figure 5) whose one end is connected to the draining portion (Figure 5 demonstrates the bent pipe 53 connected to the element 51 in one end), and the other end of the bent pipe is connected to a water collecting tank (Figure 5 demonstrates the other end of the bent pipe 53 being connected to water collecting tank 80).  

Regarding claim 6, Qiu teaches a connecting pipe (53; Figure 5) whose one end is connected to the draining portion (Figure 5 demonstrates the connecting pipe 53 connected to the element 51 in one end), and the other end of the connecting pipe is connected to a water pipe (Figure 5 demonstrates the other end of the connecting pipe 53 connected to the water pipe 82).

Regarding claim 8, Qiu teaches a connecting pipe (53; Figure 5) whose one end is connected to the draining portion (Figure 5 demonstrates the connecting pipe 53 connected to the element 51 in one end), and the other end of the connecting pipe is connected to a water pipe (Figure 5 demonstrates the other end of the connecting pipe 53 connected to the water pipe 82).  

Regarding claim 9, Qiu teaches a bent pipe (53; Figure 5) whose one end is connected to the draining portion (Figure 5 demonstrates the bent pipe 53 connected to the element 51 in one end), and the other end of the bent pipe is connected to a water collecting tank (Figure 5 demonstrates the other end of the bent pipe 53 being connected to water collecting tank 80).  

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 2, the specific limitations of "a pair of slide slots formed on a rear surface of the water collecting hanging component along a longitudinal direction of the water collecting hanging component, a slot entering end formed on a lower side of the water collecting hanging component, and a blocking portion formed on the rear surface of the water collecting hanging component in a position corresponding to a position of the slot entering end; and fastening member having: a body portion, a supporting portion, and a trigger portion, the supporting portion and the trigger portion extending from the body portion, two slide rails protruding from the body portion in two sides of the body portion respectively along the longitudinal direction, a corresponding blocking portion protruding from the supporting portion protruding in such a manner of facing toward the rear surface  of the water collecting hanging component, wherein the pair of slide slots of the water collecting hanging component slide into the slide rails of the two sides of the body portion of the fastening member to enable the fastening member to move upward in relation to the body portion until the fastening member moves across the corresponding blocking portion so as to mount the body portion to the pair of slide slots in such a manner that the blocking portion and the corresponding blocking portion are blocked with each other so as to fix the fastening member to the water collecting hanging component, the trigger portion triggered to release the corresponding blocking portion from the blocking portion to allow the body portion of the fastening member to slide away from the pair of slide slots" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 7, the specific limitations of "wherein the connecting pipe has a fitting portion and a clamping portion, the fitting portion is used to slide within one end of the water pipe such that the fitting portion is disposed inside the end of the water pipe, the clamping portion is used to clamp the end of the water pipe after the fitting portion is slid into one end of the water pipe, an outer tube wall of the clamping portion is provided to screw with an inner tube wall of the draining portion such that the clamping portion is disposed inside the draining portion" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856